DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2020.

Response to Amendment
This office action is responsive to the amendment filed on 12/07/2020. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-20 are presently pending in the application, claims 9-20 being withdrawn from consideration.

Response to Arguments
Applicant’s amendments to claim 1 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith (US 5690618) and Riley (US 5672155).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5690618); in view of Riley (US 5672155) and Chanoch (US 5827232).
Regarding Claim 1, Smith discloses an injector (electronic syringe (10); Fig.1) comprising: a motor (82; Fig.2A), whereby rotation of the motor causes a medicinal product to be expelled (When switch 18 (or 22) is depressed, electronic control system 46 activates motor 82 effecting rotation of lead screw 90 which advances lead nut 94, tube 98 and piston 102 in the forward direction. Piston 102 couples with plunger 78 and forces the plunger through ampoule 40 dispensing fluid through hollow shaft 62, out tip 66 thereby accomplishing the injection; column 6 (lines 63-67)- column 7 (lines 1-2)); a control component housing section (housing (14)) in which the motor (82), an encoder (motor 82 is a Series 1016, miniature DC motor manufactured by MicroMo Electronics Inc. and includes a 64:1 10/1 gearhead and a Series HE encoder (not shown); column 4, lines 65-67), a processor (motor control circuit (130)), a transmission (lead nut (94)), and a threaded spindle (lead screw (90)) are arranged (all the components are located inside the housing (14) as seen in Fig.2A); and a button (switch (22)), which is pressed to initiate and maintain an injection of the medicinal product (When switch 18 (or 22) is depressed, electronic control system 46 activates motor 82 effecting rotation of lead screw 90 which advances lead nut 94, tube 98 and piston 102 in the forward direction; column 6, lines 63-66), wherein the injector (10) is a pen-type injector (Housing 14 assumes the appearance and feel similar to that of a pen which provides the  and the control component housing section (14) is arranged between the button (22) and the injector along a longitudinal axis of the injector (the housing (14) forms the outer surface of the electronic syringe (10) and the switch (22) is located along a portion of the housing, so the housing (14) is located between the front of the syringe (10) and the switch (22) as seen in Fig.1).
Smith does not appear to disclose when a pressure is applied to the button during the injection changes a speed of the motor and as such a speed of the injection and a cap.
Riley teaches it was known in the art to have a trigger (133; Fig.10) that changes speed of motor (71) when a pressure is applied during injection (the speed of motor (71) depends on how far trigger (133) is depressed) (It will be understood that more sophisticated switches and motors known to those skilled in the art may be used, allowing variable speeds, depending upon how far trigger 133 is depressed; columns 6 (lines 66-67) – 7 (lines 1-2) (As with conventional combination speed and direction control switches, such as switch 132, increasing the pull or depression on pivoting trigger 133 will increase the on to off ratio of full driver bridge 163 thereby yielding a faster motor 71 speed; column 8, lines 18-22).
Chanoch discloses it was known in the art to have cap (17; Fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Riley and Chanoch to have a button that changes speed of the motor when a pressure is applied during injection to have a better control of fluid flow and to have a cap in order to prevent any accidental delivery.
the injector of claim 1, and further discloses wherein a continuous press of the button (22) is required to maintain the injection until completion of a dosage (When switch 18 is released, motor 82 stops and the injection is halted. Once switch 18 or 22 is depressed again, operation resumes and the injection continues; column 7, lines 2-5).
Regarding Claim 3, Smith as modified discloses the injector of claim 2, and further discloses wherein an interruption of the continuous press causes the injection to pause (When switch 18 is released, motor 82 stops and the injection is halted. Once switch 18 or 22 is depressed again, operation resumes and the injection continues; column 7, lines 2-5).
Regarding Claim 4, Smith as modified discloses the injector of claim 2, and further discloses wherein the button further comprises a touch-sensitive surface operable to receive an input based on a touch-contact (switches 18,22 are clamshell, on/off, finger pressure sensitive switches that encircle housing 14 and are used to stop and start the operation of syringe 10; column 4, lines 3-5).
Regarding Claim 7, Smith as modified discloses the injector of claim 1, and further discloses wherein the injector is configured to be alternatively operated in a binary press mode, in which the button, when pressed a first time, initiates the injection, and when pressed a second subsequent time, stops the injection contact (switches 18,22 are clamshell, on/off, finger pressure sensitive switches that encircle housing 14 and are used to stop and start the operation of syringe 10; column 4, lines 3-5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5690618); in view of Riley (US 5672155), Chanoch (US 5827232), and Jurson (US 7806852).

Smith does not appear to disclose the button further comprises a fingerprint sensor for an authentication for use of the injector.
Jurson teaches it was known in the art to have an actuation device (112; Fig.1) that consists of a fingerprint sensor/pushbutton (114) that authenticates the use of apparatus (FIG. 1 illustrates an example PCA-type apparatus 100 with a fingerprint sensor/pushbutton 114 for use in administering controlled doses of medication (e.g., analgesic) to an authenticated patient; column 4, lines 51-53) (to request a dosage of medication the patient depresses a button in the actuation device. The pushbutton may be integrated with the fingerprint sensor 114, such that upon depression of the pushbutton, the fingerprint sensor 114 will scan the fingerprint; column 6, lines 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Jurson to have a fingerprint sensor on the button to authenticate the use of the injection in order to secure the usage of the device and prevent any accidental delivery of the fluid by any unauthorized users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5690618); in view of Riley (US 5672155), Chanoch (US 5827232), and Wenderow (US 2014/0039305).
Regarding Claim 6, Riley as modified discloses all of the limitations claim 2 above.
Smith does not appear to disclose the button further comprises a proximity sensor for detection of an object in proximity to the button.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Wenderow to have a proximity sensor that detects proximity of an object to the sensor in order to prevent accidental delivery when the user is not present.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5690618); in view of Riley (US 5672155), Chanoch (US 5827232), Pacheco (US 2015/0073340), and Nisato (US 2010/0143448).
Regarding Claim 8, Smith as modified discloses all of the limitations claim 1 above.
Smith does not appear to disclose a light ring positioned circumferential to the button, wherein the light ring is illuminated in a sequence of illumination to inform of a status of the injection.
Pacheco teaches it was known in the art to have a series of lights that form a ring (a-p; Fig.7) (a catheter rotation indicator 522 may be provided on the remote controller 224 in the form of a series of lights a, b, c, d, e, f, g, h, i, j, k, l, m, n, o, and p arranged in a circle or ellipse, such as a ring around the thumb joystick control 502; parag. [0047], lines 1-3). Pacheco does not explicitly teach that the light ring illuminated in a sequence of illumination to inform a status of injection. Nisato teaches it was known in the art to have a user interface (160) that consists of an activation button and a multicolored light-emitting diode (the activation button start a sequence 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Pacheco and Nisato to have a series of diodes arranged in a ring shape in order to inform the status (Nisato; parag. [0030], lines 1-4) of injection to enhance visualization and monitoring.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783